Citation Nr: 1820616	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for severe degenerative joint disease with subluxation, spurring, and destruction of the joint of the right hip.

2.  Entitlement to special monthly compensation based on aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to March 1972.  He died in October 2013.  The appellant is his surviving spouse.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), which denied the benefits sought on appeal.  These matters were remanded in March 2013 for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

§ 1151

The Veteran underwent a surgical procedure in September 2008.  The appellant contends that as a result of improper treatment, the Veteran developed an additional disability in the form of an abscess in his right hip, and severe degenerative joint disease with subluxation, spurring, and destruction of the joint of the right hip.  

The RO obtained a medical opinion in September 2010.  However, the appellant and her representative have argued that the opinion is inadequate because the opinion was limited to whether the Veteran's surgery caused an additional disability.  The appellant has admitted that the surgery itself went well.  It is her contention that subsequent treatment (or lack thereof) led to an additional disability.  Specifically, at the September 2016 Board hearing, she testified that the Veteran had metal rods that went through the bone in his leg; and that the doctor ordered that these rods be kept clean.  She appears to allege that the Veteran developed an infection because those rods were not kept clean.  She also suggested that the Veteran was prescribed medication to which he was allergic (Hearing Transcript, pgs. 6-7). 

Post service treatment reports reflect that in December 2008, there are instructions to "continue with pin care."  (Medical Treatment Record - Government Facility, p. 42).  There were indications that there was an infection in the soft tissue (but not the right hip) (Id., p. 58).  There was also a suggestion that the Veteran's complaints were due to a neuropathic joint as opposed to an infection (Id., p. 43).  A January 2009 report reflects that the hardware could be the source of the infection (Id., p. 31).  Finally, a July 2009 treatment report reflects that the diagnosis of hematogenous septic right hip joint was "delayed somewhat."  (Id., p. 15).   

The Board finds that the September 2010 VA opinion is inadequate.  It fails to address the appellant's contentions that the Veteran did not receive adequate care for post surgery.  Consequently, the Board finds that the RO should obtain another VA opinion.

SMC

The appellant's claim for special monthly compensation is dependent on whether the Veteran's service connected disabilities required aid and attendance and/or left him housebound.  As such, the claim is inextricably intertwined with the issue of whether the Veteran was entitled to compensation for an additional disability under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an additional VA opinion for the purpose of determining whether the VA's medical treatment of the Veteran resulted in additional disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.    

The examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability, to include an abscess of the right hip and severe degenerative joint disease with subluxation, spurring, and destruction of the joint of the right hip, as the result of VA medical treatment, and 

(b) whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably foreseeable.  

The examiner should provide reasons for these opinions and should pay particular attention to the care of the Veteran following his September 2008 surgery and address the issues of (1) whether the hardware in the Veteran ("pins" or "rods") received adequate care consistent with the December 2008 treatment report, (2) whether the "delayed" diagnosis noted in the July 2009 treatment report, contributed to an additional disability, and (3) whether the Veteran may have been prescribed medication to which he was allergic.  

He/she is advised that the contentions of the appellant must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







